DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2022 has been entered.
This office action is responsive to the Amendment filed November 2, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 6, 12, 18, 22, and 23 are amended.  Claims 26-28 are added and therefore Claims 1-5, 7-9, 11, 13-17, 19, 21, and 24-28 are pending and have been fully considered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted November 2, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 11, 13, 16, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh et al. (U.S. Patent No. 5,357,921, herein “Katoh”).
The included figure is an Examiner annotated version of Katoh Figure 3, which is added only to illustrate Examiner's position.  It is not intended to add to the teachings of Katoh itself. Reference letters throughout the rejections, e.g., (A), (B), etc., are referencing the annotated Figure below.
Regarding Claims 1 and 13, Katoh discloses a cylinder block and liner apparatus having an engine block (Bc) for an internal combustion engine, the engine block having a cylinder bore (21) surrounded by an inner cylinder bore wall (3) having a mid-portion that spans between an upper end (2) and a lower end (see Figure 3) of the inner cylinder bore wall.  Katoh discloses that the mid-portion includes a liner stop mechanism (see Examiner’s Annotated Figure (A)) positioned a distance from the upper end of the inner cylinder bore wall (see Figure 3), wherein liner stop mechanism functions to locate and support a liner (21) in the cylinder bore.
Further, Katoh discloses that the engine block has an outer cylinder block wall (outer wall of block (1)) that surrounds at least a portion of the cylinder bore wall (see Figure 3), the outer cylinder block wall including a first rib (C) positioned above the liner stop mechanism (A) and a second rib (C) positioned below the liner stop mechanism (A) relative to a cylindrical axis of the cylinder bore, wherein the first rib is located below the upper end of the inner cylinder bore wall and the second rib is located above the lower end of the inner cylinder bore wall (see Examiner’s Annotated Figure).

    PNG
    media_image1.png
    491
    755
    media_image1.png
    Greyscale

EXAMINER’S ANNOTATED FIGURE

Regarding Claims 4 and 16, Katoh discloses that the first rib (B) and the second rib (C) are positioned equidistant from the liner stop mechanism (A) (see Examiner’s Annotated Figure).   
Regarding Claim 7, Katoh discloses that the first rib (B) has a first height and the second rib (C) has a second height (inherent features of the ribs), wherein the heights of the first and the second ribs extend in a direction perpendicular to the cylindrical axis of the cylinder bore (see Figure 3).  
Regarding Claim 11, Katoh discloses that the liner stop mechanism (A) is located near the lower end of the cylinder bore (see Figure 3).  
Regarding Claim 24, Katoh discloses that the liner stop mechanism (A) engages with the liner (21) via flange (22) to retain the liner in the cylinder bore.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, 5, 9, 14, 15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Mezger et al. (U.S. Patent No. 4,523,555, herein “Mezger”).
Regarding Claims 2 and 14, Katoh discloses the invention substantially as claimed, but does not specifically describe the claimed arrangement of ribs.  
However, Mezger discloses an engine block (3) for an internal combustion engine (1), block (3) having a cylinder bore (37) surrounded by an inner cylinder bore wall (15) that includes a liner stop mechanism (23) positioned a distance from an upper end (22) of the inner cylinder bore wall (see Figure).  Mezger discloses that the outer cylinder block wall includes a first rib (second instance of rib (20) from top) positioned above liner stop mechanism (23) and a second rib (bottom instance of rib (20)) positioned below liner stop mechanism (23) relative to a cylindrical axis of the cylinder bore (see Figure), thereby straddling mechanism (23).  Mezger discloses that the first rib is located below the upper end (22) of the inner cylinder bore wall and the second rib is located above a lower end (38) of the inner cylinder bore wall (see Figure). Mezger discloses that the first rib (second instance of rib (20) from top) is positioned closer to liner stop mechanism (23) than the second rib (bottom instance of rib (20)).   Mezger discloses a plurality of various ribs spaced at different intervals around the liner stop mechanism, and therefore the claims read upon the teachings of Mezger (see Figure).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder block of Katoh by providing ribs positioned on the exterior of the block as described in Mezger in order to improve cooling of the cylinder block during engine operation.
Regarding Claims 3 and 15, Katoh discloses the invention substantially as claimed, but does not specifically describe the claimed arrangement of ribs.  
Mezger discloses a plurality of various ribs spaced at different intervals around the liner stop mechanism, and therefore the claims read upon the teachings of Mezger (see Figure).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder block of Katoh by providing ribs positioned on the exterior of the block as described in Mezger in order to improve cooling of the cylinder block during engine operation.
Regarding Claims 5 and 17, Katoh discloses the invention substantially as claimed, but does not specifically describe the claimed arrangement of ribs.  
However, while it is appreciated that the figures of Mezger are not to scale, the Figure would provide a teaching to one of ordinary skill in the art to provide the first rib having a first width and the second rib having a second width, the widths of the first and the second ribs extend in a direction of the cylindrical axis of the cylinder bore, and the first width and the second width are the same, according to the recitation of Claims 5 and 17.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder block of Katoh by providing ribs positioned on the exterior of the block as described in Mezger in order to improve cooling of the cylinder block during engine operation.
Regarding Claims 9 and 21, Katoh discloses the invention substantially as claimed, but does not describe that the liner stop mechanism is located near the upper end of the cylinder bore.  
Mezger discloses that the cylinder bore includes a mid-portion that spans between an upper end and a lower end (see Figure), wherein liner stop mechanism (23) is located near the upper end (22) of the cylinder bore (see Figure).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder block of Katoh by positioning the liner stop mechanism near the top of the cylinder bore as described in Mezger in order to facilitate optimizing the spacing and design of cylinder liner.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Bloemers (U.S. Patent No. 4,016,850).
Regarding Claim 8, Katoh discloses the invention substantially as claimed, including wherein the outer cylinder block wall includes a first outer cylinder block wall (left side of Figure 3) and a second outer cylinder block wall (right side of Figure 3), but is silent concerning each of the first and the second outer cylinder block walls having respective first and second ribs.
However, Bloemers discloses that it is well known in the art of internal combustion engines to provide an engine having a cylinder (10) with a liner (26), wherein an outer cylinder block wall includes a first outer cylinder block wall (left side of Figure 3) and a second outer cylinder block wall (right side of Figure 3) each including various ribs (25’) distributed at locations spanning both sides of the cylinder (see Figure 3).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder block of Katoh by providing ribs positioned on the exterior of the block as described in Bloemers in order to improve cooling of the cylinder block during engine operation.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Yasuki et al. (WO 2005/068814 A1, herein “Yasuki Second Interpretation”).
Regarding Claim 19, Katoh discloses the invention substantially as claimed, including an engine having in-line cylinders (see Figure 1) but is silent concerning multiple cylinder assembles arranged in a line.  
However, Yasuki Second Interpretation discloses that it is very well-known in the art of engine design to provide an in-line engine with multiple cylinders (see Figure 3). Further, each cylinder bore is illustrated as having a set of the first and second ribs wherein a first set of the first and second ribs extend towards an adjacent set of the first and second ribs (see Figure 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder assembly of Katoh by locating providing first and second ribs on each cylinder in an in-line cylinder design as described in Yasuki Second Interpretation in order to provide greater support in the cylinder wall adjacent the stop mechanism where increased forces may occur during engine operation.

Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note: Claim 26 is allowable based upon being dependent from Claim 25, and Claim 28 is allowable based upon being dependent from Claim 27.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-5, 7-11, 13-17, 19, 21, 24, and 25 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Mezger has been removed as the primary reference in the rejections, and is only relied upon to provide teachings related to placement of the various cooling ribs.  
Applicant attempts to provide arguments against application of Katoh in future rejections.  However, these arguments are not persuasive as they do not pertain to the rejections set forth herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747